Citation Nr: 0719615	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-15 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.  

2.  Entitlement to an initial rating higher than 40 percent 
for the diabetes mellitus.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1973.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

Since the veteran's claim for an initial rating higher than 
40 percent for his diabetes mellitus must be further 
developed before being decided on appeal, the Board is 
remanding this claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify him if 
further action is required.


FINDINGS OF FACT

1.  Service connection has been established for diabetes 
mellitus.  

2.  The medical evidence shows that hypertension was first 
diagnosed and treated several years after the veteran's 
discharge from service, prior to his initial diagnosis and 
treatment for diabetes.  

3.  But resolving all reasonable doubt in his favor, the 
medical evidence shows it is just as likely as not the 
veteran's hypertension has been exacerbated by his service-
connected diabetes mellitus.  


CONCLUSION OF LAW

The veteran's service-connected diabetes mellitus has 
aggravated his hypertension.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2006); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants in developing their 
claims.

Because the Board is granting the veteran's claim for service 
connection for hypertension, there is no need to determine 
whether there has been compliance with the notice and duty to 
assist provisions of the VCAA because, even if there 
has not been, this is inconsequential and, therefore, at most 
harmless error.  Mayfield v. Nicholson (Mayfield III), 20 
Vet. App. 537 (2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Analysis

Service connection may be granted for current disability 
resulting from an injury or a disease incurred or aggravated 
in the line of duty during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection is also granted for disability that is 
proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  


In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (". . . when aggravation of a veteran's non-
service- connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability . . . over and 
above the degree of disability existing prior to the 
aggravation.").  

The veteran's service medical records are unremarkable for 
complaints of "persistently" elevated blood pressure or a 
diagnosis of hypertension, although the report of his 
separation examination lists an elevated blood pressure of 
150/93.  His military service ended in July 1973.

A private treatment record from shortly after service, in 
August 1973, reflects a marginal blood pressure reading of 
140/90.  A notation in July 1979, when the veteran's blood 
pressure was elevated at 160/100, indicates a diuretic and 
low-salt diet were prescribed.  The private records note 
concern about his blood sugar levels in 1981, when his blood 
pressure was again marginal at 140/94.  He was started on 
oral hypoglycemic medication in 1984, when his blood pressure 
was elevated at 160/104.  He apparently started taking 
Insulin in 1990, when his blood pressure was elevated at 
158/98.  Then and during the years since, several different 
anti-hypertensive medications were prescribed, resulting in 
variable control of his blood pressure.  

A private physician wrote in January 2002 that the veteran 
had been his patient since 1991 and had been on medication 
for hypertension and diabetes mellitus since before that 
time.  The physician also stated the veteran's apparent 
complications from his diabetes included hypertension, 
erectile dysfunction, and peripheral neuropathy.  



The report of a VA compensation examination in April 2002 to 
evaluate the veteran's diabetes notes a diagnosis of 
hypertension, but does not address whether the hypertension 
was related in any way to his diabetes.  The same physician 
submitted an addendum to that report in June 2003 responding 
to the RO's request for an opinion concerning this.  He 
briefly set forth the veteran's history of hypertension and 
diabetes and stated, 

Opinion on this type of situation 
requires much speculation in that present 
research shows that hypertension is 
aggravated (to what extent is impossible 
to predict) by diabetes mellitus but not 
caused by it.  In this patient's case, 
his history of marked obesity from [1978] 
is the most likely basic cause of his 
diabetes and the fact that hypertension 
was found two years before diabetes was 
diagnosed.  Additional factors do 
substantiate my opinion that hypertension 
is not because of his diabetes.  
(emphasis in the original)

The same VA physician re-examined the veteran for his 
diabetes in February 2004.  He again commented that the 
veteran's hypertension was not caused by his diabetes 
mellitus.  

In January 2005, a private physician wrote that, "[o]ne of 
the complications of longstanding diabetes is the associate 
peripheral vascular disease.  This vascular problem can 
manifest itself in many ways, including hypertension.  It is 
likely that [the veteran's] diabetes has exacerbated his high 
blood pressure, requiring treatment."  Another note from 
that physician in January 2005 stated the veteran was then 
being treated and followed by him for diabetes and 
hypertension.  Both diseases were being treated with several 
medications and control was "not good."  



Although the veteran's separation examination noted a 
slightly elevated blood pressure reading (150/93), he did not 
have "persistently" elevated blood pressure during service 
and no examiner during service suggested a diagnosis of 
hypertension was warranted.  Further, while he also had a 
marginal blood pressure reading (of 140/90) the month after 
service, in August 1973, so well within one year of his 
discharge, there again was no diagnosis of hypertension.  
The outpatient records indicate that diagnosis and treatment 
for hypertension did not initially occur until July 1979, or 
thereabouts, several years after the veteran's military 
service had ended.  Moreover, no examiner has indicated the 
veteran's hypertension began during service or within the 
first year after his discharge or that it is otherwise due to 
his service.  Therefore, the Board concludes that service 
connection for this condition is not warranted on the basis 
of either direct or presumptive incurrence in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303(a), 
3.307, 3.309.  

This notwithstanding, the veteran's claim is not primarily 
based on those theories, anyway.  His claim is predicated, 
instead, on the notion that his service-connected diabetes 
mellitus either caused or aggravated his hypertension, so 
warrants service connecting the hypertension on this 
secondary basis.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 
448-49.

Concerning this, there is no indication that any examiner has 
specifically stated that the veteran's hypertension was 
caused by his diabetes, although a private physician 
indicated in January 2002 that the hypertension was a 
complication of the diabetes, so in that respect in some 
measure a residual of it.  On the other hand, a VA physician 
has twice specifically stated his opinion that the veteran's 
hypertension was not caused by his diabetes, in part because 
the hypertension was diagnosed before the diabetes (not 
after) and since the veteran's obesity was the more likely 
precipitant for his diabetes.  



In any event, even the VA physician noted in June 2003 "that 
present research shows that hypertension is aggravated (to 
what extent is impossible to predict) by diabetes mellitus 
but not caused by it."  While that statement appears to 
reflect general medical consensus on this issue and did not 
pertain specifically to this veteran, the veteran's private 
physician also wrote in January 2005 that his diabetes had 
exacerbated his high blood pressure, requiring treatment.  
There is no medical evidence suggesting his diabetes did not 
aggravate, or permanently worsen, his hypertension.  

Accordingly, resolving all reasonable doubt in his favor, the 
Board concludes that the requirements have been met for 
secondary service connection for hypertension by way of 
aggravation.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310; 
Allen v. Brown, 7 Vet. App. at 448-49.


ORDER

Service connection for hypertension is granted as secondary 
to the veteran's service-connected diabetes mellitus on the 
basis of aggravation.  


REMAND

The veteran first had a 20 percent disability rating for his 
diabetes mellitus, since increased to 40 percent with the 
same retroactive effective date.  These were the initial 
ratings assigned after granting service connection for this 
condition, and his appeal is for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
the veteran appeals his initial rating, VA must consider 
whether his rating should be "staged" to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than at others).  See, 
too, AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (even if a 
rating is increased during the pendency of an appeal, the 
veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).



A higher 60 percent rating requires insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Compensable complications of diabetes 
are to be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  38 C.F.R. 
§ 4.119, Code 7913 (2006).  

The treatment records show that diabetic retinopathy has been 
diagnosed for many years.  There are reports of numerous eye 
examinations, both private and VA.  Most of the reports list 
uncorrected central visual acuity of better than 20/40 in 
each eye, and note only background diabetic retinopathy.  But 
the report of a VA compensation eye examination in November 
2004 indicates the veteran's central visual acuity was 20/200 
in each eye, both uncorrected and corrected, and the examiner 
commented there appeared to be "diabetic caused visual 
acuity loss and visual field loss."  More recent VA clinic 
records, though, note normal or near-normal uncorrected 
central visual acuity.  

Consequently, the Board finds that additional medical 
evidence is needed to resolve the apparent discrepancy in 
recent examination findings in order to properly evaluate the 
veteran's diabetes mellitus, in light of the fact that a 
complication that had previously been found to be 
noncompensable - diabetic retinopathy - might have since 
become compensable.  38 C.F.R. § 3.159(c)(4) (2006).  This is 
aside from the other complications of his diabetes, 
peripheral neuropathy affecting his upper and lower 
extremities, which already have been service connected and 
rated separately at the 10-percent level for each upper and 
lower extremity.



Therefore, the claim for an initial rating higher than 40 
percent for the underlying diabetes mellitus is REMANDED for 
the following development and consideration:  

1.  Schedule the veteran for an eye 
examination.  The claims file must be 
reviewed by the examiner for the 
veteran's pertinent medical and other 
history, including a complete copy of 
this remand.  The examiner's report 
should set forth in detail all current 
complaints and clinical findings 
regarding the veteran's eyes and should 
note, in particular, the degree of loss 
of central visual acuity and/or loss of 
field vision that is attributable to his 
service-connected diabetic retinopathy.  
Ask the examiner to explain, to the 
extent possible, the discrepancy in 
clinical findings concerning central 
visual acuity recorded in VA clinic and 
compensation examination reports in 2004 
and 2005, as well as on the current 
examination.  

2.  Then readjudicate the veteran's claim 
in light of the additional evidence 
submitted or otherwise obtained since the 
most recent supplemental statement of the 
case (SSOC) in September 2006.  If his 
claim is not granted to his satisfaction, 
send him another SSOC discussing this 
additional evidence and give him an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


